Citation Nr: 1219089	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  05-20 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as due to a service-connected lumbar spine disability.  

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2002 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied entitlement to service connection for the above claimed disabilities.  Rating decisions in July 2003 and July 2004 confirmed the denial of service connection for the bilateral shoulder and bilateral knee disabilities.  

The Board recognizes that the RO characterized the bilateral shoulder and knee issues as claims to reopen requiring new and material evidence.  However, during the appellate period following the September 2002 rating decision, the RO issued a July 2003 rating decision confirming the denial of those two issues following the submission of new evidence by the Veteran.  The Veteran properly filed a notice of disagreement and substantive appeal with respect to the July 2003 rating decision.  Therefore, as the September 2002 rating decision did not become final and both issues will be considered herein on the merits of the claim.  

The Veteran provided testimony during a personal hearing before a Decision Review Officer (DRO) at the RO in May 2008.  He provided testimony at a hearing before the undersigned Veteran's Law Judge at the RO in July 2011.  Transcripts of each hearing are of record.  

In July 2011 the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).
FINDINGS OF FACT

1.  The currently diagnosed cervical spine disability, including cervical spine degenerative disc disease, is proximately due to or the result of service-connected degenerative disc disease of the lumbar spine.

2.  The currently diagnosed bilateral shoulder disability, including degenerative joint disease, was incurred during service and has continued since.  

3.  The currently diagnosed bilateral knee disability, including degenerative joint disease, was incurred during service and has continued since.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of a cervical spine disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for service connection of a bilateral shoulder disability have been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

3.  The criteria for service connection of a bilateral knee disability have been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Cervical Spine

The Veteran contends that his current cervical spine disability is proximately related to his service-connected lumbar spine disability.  

Service connection is provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that the new regulation requires that the aggravation be supported by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310(a)).

The record clearly reflects a current diagnosis.  A June 2009 X-ray revealed moderate degenerative disc disease of the cervical spine with areas of moderate osseous neural foraminal narrowing on the left and loss of height at the C-5, which appeared to be chronic.  The claims file also contained multiple diagnostic tests demonstrating a reversing of the normal lordosis of the cervical spine.  

While it appears that the bulk of his service treatment records are unavailable, the enlistment and separation examinations show that there were no complaints or diagnoses of a cervical spine injury or disability during service.  Rather, it was previously established the Veteran sustain multiple injuries which led to a worsening of a pre-existing lumbar spine disability.  

In statements in support of his claim and during the July 2011 Board hearing, the Veteran reported that he continuously received treatment for his back as a whole during and following discharge from service, over time his cervical spine became symptomatic, and degenerative changes were eventually found.  The Veteran stated that the records of treatment following his discharge until 1977 were lost in a flood and were not available to be reproduced.  

In a November 2007 statement, the Veteran's sister confirmed that the Veteran reinjured a pre-existing lumbar spine disability during service and continued to receive treatment for his back following service.  She confirmed that the treatment records demonstrating his continuous back treatment up until 1977 were lost in the July 20, 1977, flood in Johnstown, Pennsylvania.  

The Veteran is competent to report symptoms such as lower and upper back pain and when they began.  His statements have been consistent and are considered to be credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements combined with his sister's statement and the service treatment records, which were negative for a cervical spine disability, are sufficient to demonstrate that his cervical spine disability was incurred after he incurred the lumbar spine disability.  

Several medical opinions regarding the connection between the cervical and lumbar spine disabilities have been obtained in this case.    

In March 2009, the Veteran's private physician stated that since the spine is connected, a problem in one area could lead to a problem in another area.  The physician concluded that the Veteran's lumbar and cervical disabilities were more likely related.  No further rationale or supporting evidence was provided.  

The Veteran received a VA examination of the cervical spine in August 2009 where he reported the onset of cervical spine pain sometime in the 1960s and 1970s after military service.  The examiner stated that the cervical spine disability was not caused by or the result of his lumbar spine disability.  No rationale or discussion of supporting evidence was provided.  The Veteran's statements regarding a link between the two disabilities were not considered or discussed.  

In November 2009, the Veteran's private treating chiropractic neurologist, Dr. C.T., stated that the Veteran's cervical condition is at least as likely to be caused by his lumbar spine degenerative condition as not.  Again, the physician did not provide a rationale for the opinion beyond stating that the body of medical evidence supported such a conclusion.  

He received a second VA examination in December 2010 where the examiner provided a negative etiology opinion regarding a link between the cervical spine disability and the service-connected lumbar spine disability.  Again, no rationale or discussion of supporting evidence was provided and the Veteran's statements regarding the onset of cervical spine symptoms after the lumbar spine disability was incurred were not considered.  In addition, the examiner did not consider the other positive opinions from private physicians.  

In August 2011, a private physician, Dr. S.R., reviewed the claims file, the Veteran's reported in-service and post-service history, as well as Dr. C.T.'s opinion.  Dr. S.R. agreed with Dr. C.T.'s opinion and stated that the medical evidence of record supported a finding that the cervical spine disability was at least as likely as not due to the service-connected lumbar spine disability.  The physician noted an August 2008 VA examination of the lumbar spine, where the examiner stated that, with the Veteran's lumbar spine condition, he likely shifted his weight, favoring one leg and then the other as he tried to reduce the pain in his lower back region.  
The private physician concluded that with the lumbar spine disability and the changes the Veteran made in his posture and gait in order to compensate for the lumbar spine pain, his core was compromised in the lumbar region.  This allowed his core stability to be compromised, increased the stress produced throughout the entire spinal region, caused abnormal wear and tear across the spine, and led to the cervical spine degenerative disability.  

Regarding the VA examinations, the Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  As the examiners did not consider the Veteran's statements or provide a rationale for the opinions provided, the VA examinations are inadequate for the purpose of determining the etiology of the Veteran's cervical spine disability.  

While two of the three the positive opinions supporting a link between the lumbar and cervical spine disabilities did not include a rationale, Dr. S.R.'s opinion did explain how the cervical spine disability was incurred as a result of the lumbar spine disability.  

Therefore, the evidence is at least in equipoise as to whether the Veteran's cervical spine disability was proximately caused by or due to service-connected lumbar spine disability.  Resolving reasonable doubt in his favor, the evidence supports a finding of service connection for the cervical spine disability, and the claim is granted.


Bilateral Shoulders and Knees

The Veteran contends that he incurred bilateral shoulder and bilateral knee disabilities during service.  He also contends that each disability is proximately related to his service-connected lumbar spine disability. 
The record clearly reflects current degenerative joint disease on the shoulders and knees as well as shoulder and knee replacement surgeries.  

The only service treatment records which are obtainable include an enlistment and separation examination which are negative for symptoms or diagnoses pertaining to the shoulders and knees.  However, in a January 1969 report of medical history, the Veteran reported a painful or trick shoulder.  

The Veteran has been very consistent in his reports regarding his in-service injuries and the continuity of his bilateral shoulder and bilateral knee symptoms since service.  He reported to medical providers even before the institution of this claim and in statements to VA in support of the claim that he injured his shoulders and knees after falling into a bunker during an attack in the Republic of Vietnam (Vietnam).  He received treatment in the field and several times thereafter during service.  He also has reported reinjuring or re-aggravating his shoulder and knee injuries and requiring treatment after playing football during active duty with his friends.  He submitted a photograph of himself and his fellow service members playing football.  

The Veteran has also consistently reported that he sought treatment immediately after discharge for his shoulders and knees and has been treated for those symptoms ever since.  However, he reported that treatment records between discharge and 1977 were lost in the flood in Johnstown, Pennsylvania.  

Several statements from fellow service members confirm that they either witnessed or were told by the Veteran during service that he injured his shoulders and knees during service, was treated multiple times throughout service for the injuries, and that he had continuously sought treatment ever since.  

The Veteran's sister reported in a November 2007 statement that she read letters the Veteran sent home while stationed in Vietnam.  In the letters, the Veteran addressed the injuries he sustained to both shoulders and knees and the re-injury to his lower spine.  He stated that he was under constant pain and continuously sought medical treatment.  Following discharge, she stated, he received continuous treatment for his knees and shoulders.  She confirmed that the Veteran's records prior to July 1977 had been destroyed in a flood.  

In the November 2007 statement, the Veteran's sister distinctly remembered being at Memorial Hospital with the Veteran in the summer of 1969, where a physician gave the Veteran X-ray results which demonstrated the narrowing of the joint spaces in both shoulders, both knees, and lower back.  She stated that the physician diagnosed osteoarthritis at that time.  

The Veteran's fiancé submitted a statement in May 2008 where she reported that the Veteran's mother had told her before she passed away that several months after his discharge from service, the Veteran had been diagnosed with "arthritis of some kind and the spaces in his joints weren't right."  His fiancé stated that the Veteran had had trouble with his shoulders and knees since she met him in April 1988.  

The Veteran, his fellow service members, his sister, and his fiancé are competent to report the symptoms and treatment that they personally experienced, witnessed, or were told about as well as when such symptoms and treatment began or took place.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 
8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Their statements have been consistent and frequent.  The Board concludes that they are credible and sufficient to establish the in-service incurrence of a bilateral shoulder and knee disability as well as a continuity of symptomatology since.  

Moreover, the Veteran's sister and fiancé's statements regarding the diagnosis of arthritis within one year after service are found to be credible.  As the treatment records from this period were destroyed, and resolving all doubt in the Veteran's favor, the Board finds that their statements establish entitlement to service connection on a presumptive basis as well.  38 C.F.R. §§ 3.307, 3.309.  

The Board recognizes that there are multiple lay and medical statements asserting that the bilateral shoulder and knee disabilities are proximately related to the service-connected lumbar spine disability.  While it certainly appears to be the case that the lumbar spine disability aggravated each disability, further consideration of entitlement on this basis is not necessary as service connection has been established on a direct and presumptive basis.  


ORDER

Service connection for a cervical spine disability is granted.  

Service connection for a bilateral shoulder disability is granted.  

Service connection for a bilateral knee disability is granted.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


